DETAILED ACTION

Status of Claims
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claims 1-32 are pending.

Response to Arguments
First, Applicant argues that “Shouldice does not teach or disclose using representation learning to generate latent representations.”  See Remarks at 10.   
Second, Applicant argues that “Shouldice fails to disclose merging together latent representations a plurality of signals comprising at least two of radar, thermal, and audio signals to generate a single combined input data set.”  See Remarks at 10.   
Applicant’s first argument has been fully considered but it is not persuasive.  Applicant cites Kopf who states that:
Latent representation learning (LRL ), or latent variable modeling (LVM), is a machine learning technique that attempts to infer latent variables from empirical measurements. Latent variables are variables that cannot be measured directly and therefore have to be inferred from the empirical measurements. In biomedicine or biomedical applications, directly measurable variables are related to physical and biological characteristics, such as weight, height, body temperature, pH, hemoglobin, blood count, metabolism, and many more. However, many variables of interest are not directly measurable, and examples include variables like pain, satisfaction, abilities to perform activities of daily living, stress, burnout or well-being, and health.  Such variables are modeled as latent variables of a LVM. In general, one or many latent variables jointly constitute a latent space or latent representation.

See Remarks at 10 (citing Summary and Introduction of Kopf).  According to Kopf, as cited above, latent representation constitute (one or more) latent variables which are, in turn, variables that cannot be measured directly but are inferred from empirical measurements.  As such, latent representation includes what is known as higher-order features in algorithms such as support vector machines (SVM).   See, e.g., 
Applicant’s second argument has been fully considered but it is not persuasive.  Contrary to Applicant’s argument, Shouldice teaches a plurality of signals comprising at least two of radar (e.g,, [0351], [0393]), thermal (e.g., [0313]), and audio signals (e.g. [0313]) to generate a single combined input data set (e.g., Fig. 19, disclosing input data set to a classifier combination).  

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-30 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Shouldice et al. (US 20180106897 A1, April 19, 2018) (hereinafter “Shouldice”).
Regarding claims 1, 2, 5, and 30, Shouldice teaches a system and method for electronically outputting a sleep state of a subject, comprising: (a) obtaining a plurality of signals sensed from said subject using a plurality of sensors, wherein said plurality of signals comprises at least two signals selected from the group consisting of a radar signal, a thermal signal, and an audio signal (e.g., [0313]); (b) computer processing said plurality of signals to generate a latent representation of at least a subset of said plurality of signals obtained in (a) (e.g., [0039]); (c) generating a fused data set based at least in part on said latent representation generated in (b) (e.g., [0098]); (d) using a trained algorithm to process said fused data set generated in (c) to generate a sleep state of said subject; and (e) electronically outputting said sleep state of said subject determined in (d) (e.g., [0109]) (as recited in claims 1 and 30); wherein said plurality of signals comprises said radar signal, said thermal signal, and said audio signal (as recited claim 2); wherein said plurality of sensors comprises at least one of a radar antenna that senses said radar signal, a microphone that senses said audio signal, and an infrared camera that senses said thermal signal and provides one or more thermal images for said computer processing (as recited in claim 5).  
Responses to Arguments incorporated by reference herein.   As discussed above, Shouldice teaches wherein said plurality of sensors comprises at least two of a radar sensor that senses a radar signal, a thermal sensor that senses a thermal signal, and an audio sensor that senses an audio signal; and using representation learning to reconfigure, by a computer, said plurality of signals to generate a latent representation of said plurality of signals, merging together at least said latent representations generated in (b) to generate a single combined input data set; and processing said single combined input data set generated in (c) using a trained algorithm to determine said sleep state of said subject.
Regarding claims 3 and 4, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein said trained algorithm comprises a trained machine learning classifier (as recited in claim 3); wherein said trained algorithm is selected from the group consisting of a recurrent neural network, a convolutional neural network, a decision tree, a logistic regression, a support vector machine, and any combination thereof (as recited in claim 4).  See, e.g., [0039].
Regarding claim 6, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein said radar signal is a range-doppler signal.  See, e.g., [0351].
	Regarding claim 7, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein said (b) comprises performing at least one signal processing operation on said radar signal, wherein said signal processing operation is selected from the group consisting of phase unwrapping, beamforming, clutter removal, adaptive filtering, bandpass filtering, spectrum estimation, calculating a phase differential, phase mapping, and any combination thereof.  See, e.g., [0140]-[0142].
	Regarding claim 8, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein (b) comprises performing said spectrum estimation, wherein said spectrum estimation produces an estimated heart rate or an estimated respiration rate of said subject.  See, e.g., [0143]-[0144]; Figs. 9-12 and associated texts.
Regarding claims 9 and 10, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein (b) comprises performing said phase differential, wherein said phase differential produces a motion measurement of said subject (as recited in claim 9); wherein (b) comprises performing said phase mapping, wherein said phase mapping produces a respiratory tidal measurement of said subject (as recited in claim 10). See, e.g., [0094], [0142], [0282], [0467], [0564].
	Regarding claims 11-16, as discussed above, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein (b) comprises performing at least one signal processing operation on said thermal signal selected from the group consisting of equalization, reshaping, normalization, and any combination thereof, thereby generating a latent thermal representation of said thermal signal (as recited in claim 11); further comprising, subsequent to performing said at least one signal processing operation on said thermal signal in (b), using representation learning to perform face detection based at least in part on said latent thermal representation of said thermal signal (as recited in claim 12); wherein said face detection generates at least one of a position measurement, a temperature measurement, an airflow measurement, and any combination thereof signal (as recited in claim 13); wherein said face detection comprises generating said position measurement, wherein generating said position measurement comprises at least one of landmark detection, pose estimation, and any combination thereof (as recited in claim 14); wherein said face detection comprises generating said temperature measurement, wherein generating said temperature measurement comprises at least one of forehead detection, temperature extraction, and any combination thereof (as recited in claim 15);  wherein said face detection comprises generating said airflow measurement, wherein generating said airflow measurement comprises at least one of nose detection, temperature change detection, and any combination thereof (as recited in claim 16).  See, e.g., [0098]-[0100], [0221], [0270].
Regarding claims 17-20, as discussed above, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein (b) comprises performing at least one signal processing operation on said audio signal selected from the group consisting of resampling, applying a bandpass filter, applying a mel-spectrum transform, and any combination thereof, thereby generating a latent audio representation of said audio signal (as recited in claim 17); subsequent to performing said at least one signal processing operation on said audio signal in (b), using representation learning to generate at least one of a cough amplitude, a cough frequency, a snoring amplitude, a snoring duration, and any combination thereof, based at least in part on said latent audio representation of said audio signal (as recited in claim 18); wherein said representation learning generates said cough amplitude or said cough frequency, wherein generating said cough amplitude or said cough frequency comprises performing cough detection on said latent audio representation of said audio signal (as recited in claim 19); wherein said representation learning generates said snoring amplitude or said snoring duration, wherein generating said snoring amplitude or said snoring duration comprises performing snoring detection on said latent audio representation of said audio signal (as recited in claim 20).  See, e.g., [0031], [0096], [0139]-[0142].
Regarding claims 21-23, as discussed above, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein (c) further comprises fusing physiological data of said subject to generate said single combined input data set (as recited in claim 21); wherein psychology data comprises vital sign data, motion data, position data, audio event data, or a combination thereof of said subject (as recited in claim 22); wherein said vital sign data comprises at least one vital sign selected from the group consisting of respiration rate, tidal volume, nasal airflow, pulse rate, body temperature, motion data, position data, seated position, standing position, supine position, prone position, and audio event data (as recited in claim 23).  See, e.g., [0101].
Regarding claims 24-26, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein said sleep state comprises a sleep stage (as recited in claim 24);  herein said sleep stage is selected from the group consisting of wake, rapid eye movement (REM) sleep, and non-REM sleep (as recited in claim 25); wherein said sleep state comprises a sleep condition or a sleep disorder (as recited in claim 26).  See, e.g., [0026], [0144], and claim 7.
Regarding claim 27, as discussed above, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein said sleep condition or said sleep disorder is selected from the group consisting of sleep apnea, insomnia, restless leg syndrome, interrupted sleep, and any combination thereof.  See, e.g., [0109], [0125], [0504], and claim 24.
Regarding claim 28, Shouldice teaches a method for electronically outputting a sleep state of a subject, further comprising generating a notification based at least in part on said sleep state of said subject, and presenting said notification to a user.  See, e.g., [0269], [0410].
Regarding claim 29, Shouldice teaches a method for electronically outputting a sleep state of a subject, further comprising administering a treatment to said subject for said sleep condition or said sleep disorder, wherein said treatment comprises one or more members selected from the group consisting of administering melatonin, administering a sedative, and administering a sleep therapy.  See, e.g., [0320], [0325].
Regarding claims 31 and 32, Shouldice teaches a method for electronically outputting a sleep state of a subject, wherein merging together at least said latent representations comprises concatenating said latent representations, pooling said latent representations, or computing a product of said latent representations (as recited in claim 31); wherein (c) further comprises merging physiological data with said latent representations, wherein said physiological data comprises vital sign measurements of said subject and intermediate predictions (as recited in claim 32).  See, e.g., [0098], [0297].

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
In the alternative, if Shouldice is construed not to teach or suggest latent representations or methods of fusing various sorts of data, then claims 1-32 are rejected under 35 U.S.C. 103 as being unpatentable over Shouldice.
Applicant admits that “the use of representation learning to generate latent representations of signals is known in the art as a method for performing latent variable modeling.”  See Remarks at 10 (emphasis added).
Accordingly, it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to incorporate the latent representations or methods of fusing various sorts of data to arrive at the recited limitation in order to improve the accuracy of the method or system.

Conclusion
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to SCOTT T LUAN whose telephone number is (571)270-1860.  The examiner can normally be reached on 9am-5pm, M-F (generally).
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Gary Jackson, can be reached on 571-272-4697.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

/SCOTT LUAN/Primary Examiner, Art Unit 3792